DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 10 – 13, 19 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin et al. US 2008/0276128 (hereinafter Lin).

Regarding claim 1, Lin teaches: a manufacturing system, comprising:
two or more process stations, wherein a first process station is logically positioned upstream of a second process station, wherein each of the first process station and the second process station is configured to perform a step of a manufacturing process (Fig. 1, [0022] - - multiple manufacturing machines 110 are process stations; [0021] - - manufacturing machines are etching, sputtering and chemical vapor deposition & etc. etching machine is logically upstream of chemical vapor deposition machine);;
a first station controller programmed to control an operation of the first process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110);
a second station controller programmed to control an operation of the second process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110);
a deep learning controller in communication with the two or more process stations, the first station controller, and the second station controller, wherein the deep learning controller is trained to identify anomalous activity in the manufacturing process (Fig. 1, [0029] - - statistical process monitoring apparatus 105 is a deep learning controller;  statistical process monitoring apparatus 105 includes a fault detector 150; [0033] - - training data is used to generate models for fault detection);
a first signal splitter positioned between the first station controller and the first process station, the first signal splitter configured to split a control signal transmitted from the first station controller to the first process station, wherein a first portion of the control signal is provided to the deep learning controller and a second portion of the control signal is provided to the first process station (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives data from process controllers; [0027] - - process controllers control operating parameters of manufacturing machines; thus the output of process controller is split and sent to both the manufacturing machine 110 and the statistical process monitoring apparatus 105); and
a second signal splitter positioned downstream of the first process station, the second signal splitter configured to split control values output by the first process station, wherein a first portion of the control values is provided to the deep learning controller and a second portion of the control values is provided to the first station controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).

Regarding claim 2, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to generate expected response data and expected behavioral pattern data based on the first portion of the control signal and the first portion of the control values ([0025] - - process data including properties measured by sensors and operating parameters; properties measured by sensors are control values; operating parameters are control signals; [0003] - - statistical model predicts statistical characteristics of process data; the predicted statistics are expected response data and expected behavioral pattern data; [0033] - - statistics such as mean, variance covariance matrix; covariance matrix is expected behavioral pattern data; mean and variance represent expected response data).

Regarding claim 3, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to compare the expected response data to actual response data generated during a first step of the manufacturing process ([0045] - - compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models; the statistics represents are expected response data and expected behavioral pattern data; e.g. covariance matrix is expected behavioral pattern data; mean and variance represent expected response data).

Regarding claim 4, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to compare the expected behavioral pattern data to actual behavioral pattern data during a first step of the manufacturing process ([0045] - - compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models; the statistics represents are expected response data and expected behavioral pattern data; e.g. covariance matrix is expected behavioral pattern data;).

Regarding claim 10, Lin teaches: a manufacturing system, comprising:
a process station configured to perform a step of a manufacturing process (Fig. 1, [0022] - - multiple manufacturing machines 110 are process stations);
a station controller programmed to control an operation of the process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110);
a deep learning controller in communication with the process station and the station controller, wherein the deep learning controller is trained to identify anomalous activity in the manufacturing process based on response data received from the station controller (Fig. 1, [0029] - - statistical process monitoring apparatus 105 is a deep learning controller;  statistical process monitoring apparatus 105 includes a fault detector 150; [0033] - - training data is used to generate models for fault detection);
a first signal splitter positioned between the station controller and the process station, the first signal splitter configured to split a control signal transmitted from the station controller to the process station, wherein a first portion of the control signal is provided to the deep learning controller and a second portion of the control signal is provided to the process station (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives data from process controllers; [0027] - - process controllers control operating parameters of manufacturing machines; thus the output of process controller is split and sent to both the manufacturing machine 110 and the statistical process monitoring apparatus 105); and
a second signal splitter positioned downstream of the process station, the second signal splitter configured to split control values output by the process station, wherein a first portion of the control values is provided to the deep learning controller and a second portion of the control values is provided to the station controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).

Regarding claim 11, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to generate expected response data and expected behavioral pattern data based on the first portion of the control signal and the first portion of the control values ([0025] - - process data including properties measured by sensors and operating parameters; properties measured by sensors are control values; operating parameters are control signals; [0003] - - statistical model predicts statistical characteristics of process data; the predicted statistics are expected response data and expected behavioral pattern data; [0033] - - statistics such as mean, variance covariance matrix; covariance matrix is expected behavioral pattern data; mean and variance represent expected response data).

Regarding claim 12, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to compare the expected response data to actual response data generated during a first step of the manufacturing process ([0045] - - compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models; the statistics represents are expected response data and expected behavioral pattern data; e.g. covariance matrix is expected behavioral pattern data; mean and variance represent expected response data).

Regarding claim 13, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to compare the expected behavioral pattern data to actual behavioral pattern data during a first step of the manufacturing process ([0045] - - compares the calculated statistics with corresponding statistics of appropriate multivariate statistical models; the statistics represents are expected response data and expected behavioral pattern data; e.g. covariance matrix is expected behavioral pattern data;).

Regarding claim 19, Lin teaches: a computer-implemented method in a manufacturing process comprising:
receiving, by a deep learning controller, a first portion of a control signal from a station controller, wherein the control signal is split between the first portion and a second portion sent to a process station associated with the station controller (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110; Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives data from process controllers; [0027] - - process controllers control operating parameters of manufacturing machines; thus the output of process controller is split and sent to both the manufacturing machine 110 and the statistical process monitoring apparatus 105);
receiving, by the deep learning controller, a first portion of control values from the process station, wherein the control values are split between the first portion of the control values and a second portion of the control values provided to the station controller Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105);
generate, by the deep learning controller, expected response data and expected behavioral pattern data based on the first portion of the control signal and the first portion of the control values ([0025] - - process data including properties measured by sensors and operating parameters; properties measured by sensors are control values; operating parameters are control signals; [0003] - - statistical model predicts statistical characteristics of process data; the predicted statistics are expected response data and expected behavioral pattern data; [0033] - - statistics such as mean, variance covariance matrix; covariance matrix is expected behavioral pattern data; mean and variance represent expected response data); and
identify, by the deep learning controller, whether there is anomalous activity in the manufacturing process based on at least one of the expected response data and the expected behavioral pattern data ([0045] - - fault detection by comparing the calculated statistics with corresponding statistics of appropriate multivariate statistical models).

Regarding claim 20, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: determining, by the deep learning controller, that there is anomalous activity in the manufacturing process; and
executing, by the deep learning controller, an alert protocol based on the determining ([0054] - - Fault reporter may cause machine to shut down or to alarm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 8, 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2008/0276128 (hereinafter Lin) in view of Brandt et al. US 2013/0031037 (hereinafter Brandt).

Regarding claim 5, Lin teaches all the limitations of the base claims as outlined above. 

But Lin does not explicitly teach: the deep learning controller is further configured to identify that the anomalous activity is a malware attack.

However, Brandt teaches: the deep learning controller is further configured to identify that the anomalous activity is a malware attack ([0054] - - mitigate unwanted intrusions or attacks from the network; [0055] - - detect deviations from the learned patterns and trigger an alarm).

Lin and Brandt are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lin, and incorporating detecting malware attack, as taught by Brandt.  

One of ordinary skill in the art would have been motivated to do this modification in order to mitigate potentially harmful consequences, as suggested by Brandt ([0009]).


Regarding claim 6, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to execute an alert protocol when the anomalous activity happens (Fig. 1, [0054] - - fault reporter causes a machine to shut down, to alarm or send reports to clients).

Regarding claim 7, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the alert protocol is digitally shutting down the manufacturing process (Fig. 1, [0054] - - fault reporter causes a machine to shut down).

Regarding claim 8, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the alert protocol is an electronic notification (Fig. 1, [0054] - - fault reporter sends reports to clients).

Regarding claim 14, Lin teaches all the limitations of the base claims as outlined above. 

But Lin does not explicitly teach: the deep learning controller is further configured to identify that the anomalous activity is a malware attack.

However, Brandt teaches: the deep learning controller is further configured to identify that the anomalous activity is a malware attack ([0054] - - mitigate unwanted intrusions or attacks from the network; [0055] - - detect deviations from the learned patterns and trigger an alarm).

Lin and Brandt are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Lin, and incorporating detecting malware attack, as taught by Brandt.  

One of ordinary skill in the art would have been motivated to do this modification in order to mitigate potentially harmful consequences, as suggested by Brandt ([0009]).

Regarding claim 15, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is further configured to execute an alert protocol when the anomalous activity happens (Fig. 1, [0054] - - fault reporter causes a machine to shut down, to alarm or send reports to clients).

Regarding claim 16, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the alert protocol is digitally shutting down the manufacturing process (Fig. 1, [0054] - - fault reporter causes a machine to shut down).

Regarding claim 17, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the alert protocol is an electronic notification (Fig. 1, [0054] - - fault reporter sends reports to clients).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2008/0276128 (hereinafter Lin) in view of Brandt et al. US 2013/0031037 (hereinafter Brandt) and further in view of Paik US 2005/0267607 (hereinafter Paik).

Regarding claim 9, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above.

But the combination of Lin and Brandt does not explicitly teach: the alert protocol is digitally adjusting setpoints associated with downstream process stations.

However, Paik teaches: he alert protocol is digitally adjusting setpoints associated with downstream process stations ([0073] - - when error predicted, adjust the second processing device to compensate for error caused by the first processing device).

Lin, Brandt and Paik are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Lin and Brandt, and incorporating adjusting setpoints of downstream process station, as taught by Paik.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce product within the specified range, as suggested by Paik ([0073]).

Regarding claim 18, the combination of Lin and Brandt teaches all the limitations of the base claims as outlined above.

But the combination of Lin and Brandt does not explicitly teach: the alert protocol is digitally adjusting setpoints associated with downstream process stations.

However, Paik teaches: he alert protocol is digitally adjusting setpoints associated with downstream process stations ([0073] - - when error predicted, adjust the second processing device to compensate for error caused by the first processing device).

Lin, Brandt and Paik are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Lin and Brandt, and incorporating adjusting setpoints of downstream process station, as taught by Paik.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce product within the specified range, as suggested by Paik ([0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116